COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                 NO. 02-13-00087-CV


IN RE TRACY D. WILLIAMS,                                                    RELATORS
REBECCA VANDERBILT REID,
AND EUGENE P. PERSONNE


                                        ------------

                              ORIGINAL PROCEEDING

                                        ------------

               MEMORANDUM OPINION1 AND JUDGMENT
                                        ------------

      We have considered the parties’ “Agreed Motion to Dismiss.” It is the

court’s opinion that the motion should be granted. Accordingly, the stay of the

underlying proceedings instituted by this court’s March 13, 2013 order is hereby

lifted in its entirety, and we direct the trial court clerk to return to relators Tracy D.

Williams, Rebecca Vanderbilt Reid, and Eugene P. Personne the bond required

by the March 13, 2013 order.          In addition, we withdraw our April 8, 2013


      1
       See Tex. R. App. P. 47.4.
judgment and dissolve our April 8, 2013 writ of injunction. Finally, we dismiss

relators’ petition for writ of mandamus. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the original proceeding shall be paid by the party incurring same,

for which let execution issue. See Tex. R. App. P. 42.1(d).

                                                   PER CURIAM

PANEL: GARDNER, MEIER, and GABRIEL, JJ.

DELIVERED: May 9, 2013




                                     2